Affirmed and Memorandum Opinion filed May 26, 2005








Affirmed and Memorandum Opinion filed May 26, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00199-CR
____________
 
SAMUEL DEAN
WOODROW, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 10th District
Court
Galveston
County, Texas
Trial Court Cause No.
04CR0702
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of burglary
of a habitation with intent to commit robbery. 
A jury assessed punishment, and on December 8, 2004, the trial court
sentenced appellant to confinement for five years in the Institutional Division
of the Texas Department of Criminal Justice. 
Appellant filed a timely written notice of appeal.




On April 28, 2005, this court ordered a hearing to determine
why appellant's counsel had not filed a brief in this appeal.  On May 9, 2005, the trial court conducted the
hearing, at which both appellant and his counsel, James DuCote, were present.  The record of the hearing was filed in this
court on May 12, 2005.
Appellant stated on the record that he desired to abandon his
appeal.  At the conclusion of the
hearing, the trial court found appellant no longer desires to prosecute his
appeal, he understands he has a right to appeal, and he waives any right of
appeal.
On the basis of those findings, this court has considered the
appeal without briefs.  See Tex. R. App. P. 38.8(b).  We find no
fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed May 26, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost. 
Do Not Publish C Tex.
R. App. P. 47.2(b).